Exhibit 10.3
Ally Financial Inc.




ALLY FINANCIAL INC.
ANNUAL INCENTIVE PLAN
(amended and restated as effective January 1, 2018)


1.    The purpose of the Ally Financial Inc. Annual Incentive Plan (the “Plan”
or “AIP”) is to reward and retain select Employees (defined in Section 3(j)
below) whose performance helps Ally Financial Inc. (the “Company”) and its
Affiliates (defined in Section 3(a) below) achieve annual corporate, business
unit, and functional performance goals. The Plan works in conjunction with the
Company’s other incentive compensation plans (see Section 2(e) below) to deliver
total direct compensation consistent with the Company’s pay philosophy.


2.    The Plan has been adopted, may be amended, will be administered, and may
be terminated by the Committee (defined in Section 3(g) below) or such other
committee(s) or individual(s) as identified in the Plan or as the Committee or
such other committee(s) or individual(s) may authorize to act on their behalf.
Subject to any requirements set forth in the Company’s by-laws or the
Committee’s charter, which may be changed from time to time, as well as the
other provisions of the Plan:


(a) The Committee, in its sole discretion, will establish annual incentive pools
for the Company, the business units, or specific functions at the end of each
year based on the recommendations of the Chief Executive Officer (“CEO”). In
establishing the incentive pools, the Committee will consider the Company’s
performance, business unit performance, and functional performance compared with
the respective annual goals and objectives of each, market factors, input from
the Company’s control functions (Audit, Compliance, Risk and Loan Review),
compliance with any applicable permitted activity regulations, and such other
factors as the Committee or CEO deems appropriate.


(b)
The Committee, in its sole discretion, will determine the individual annual
Awards (defined in Section 3(b) below) to the CEO, the Company’s executive
officers, and any other Employees under its purview, as well as such other
Employees as it may determine, taking into account the recommendations of the
CEO (other than as to himself). The CEO and such other Company, business unit,
or specific function personnel whom the CEO authorizes to so act, will
determine, within such limits as may be established by the Committee, individual
Awards for all Employees below those under the purview of the Committee.
References throughout the Plan to the Committee’s and the CEO’s respective
authority (i.e., “as applicable”) is intended to reflect this allocation of
responsibilities between the Committee (on the one hand) and the CEO and/or
his/her designates (on the other hand). An Employee is eligible for
consideration for an Award based on such criteria as the Committee or the CEO,
as applicable, will determine. No Employee is eligible for an Award as a matter
of right.

 
(c)
No Award may be granted to any director of the Company who is not an Employee at
the date of grant.



1



--------------------------------------------------------------------------------






(d)
Incentive pools established pursuant to paragraph 2(a) will be measured after
accrual of all incentive costs so that the Plan is self-funding. The Committee
may change the performance metrics and factors considered in establishing the
incentive pools from year to year to ensure that the Plan appropriately reflects
changing business conditions and the Company’s needs. If any event occurs during
a performance period that, in the Committee’s judgment, warrants changes to
preserve the incentive features of this Plan, the Committee may make appropriate
adjustments, including a determination that Awards will not be paid.



(e)
Except as otherwise provided in paragraph 4, the Award paid to any Employee will
be determined by the Committee or the CEO, as applicable, on a discretionary
basis taking into account evaluations of the individual Employee’s performance
and achievement of personal goals and objectives established annually under the
performance management system, as well as assessments of the relative value of
each Employee’s contributions toward the achievement of the Company’s corporate,
business unit, or functional performance goals for the year. There will not be
formulaic incentives that automatically pay out to any individuals. Employees
may receive an Award subject to the complete discretion of the Committee or CEO,
as applicable. Awards will be paid, if at all, in cash (U.S. dollars or local
currency equivalent), deferred cash, or equity paid under the Ally Financial
Inc. Incentive Compensation Plan or any successor plan thereto, net of tax
withholdings, prior to March 15 of the calendar year following the end of the
performance period. The mix of cash, deferred cash, and equity will be designed
to comply with the Executive Compensation Requirements described in section 13
below. Equity compensation paid to certain Employees receiving Awards under this
Plan may be subject to the Ally Financial Inc. Executive Performance Plan or any
successor 162(m) plan.



3.
As used in the Plan, the following terms shall have the meanings set forth
below:



(a)
"Affiliate” means (i) any entity that owns or controls, is owned or controlled
by, or is under common control with the Company and (ii) any entity in which the
Company, directly or indirectly, has a significant equity interest; in each case
as determined by the Committee



(b)
“Award” means incentive compensation delivered under this Plan or through other
Company incentive plan(s) for which an Employee is deemed eligible.



(c)
“Board” means the board of directors of the Company.



(d)
“Business Unit” means a single business or product line or related group of
businesses or product lines of the Company that, in the ordinary course of the
Company’s business, managerial and financial reporting are considered and
managed as a division.







--------------------------------------------------------------------------------




(e)
“Cause” means such Employee’s: (i) conviction for a felony indictment or
misdemeanor conviction involving moral turpitude; (ii) failure to perform any
material responsibility of the leadership position, unless due to death or
Disability; (iii) a course of conduct, which would tend to hold the Company or
any of its Affiliates in disrepute or scandal, as determined by the Board in its
sole discretion; (iv) failure to follow lawful directions of the Board; (v) any
material breach of fiduciary duty to the Company; (vi) gross negligence in the
performance or nonperformance of duties to the Company or an Affiliate; (vii)
willful misconduct in the performance or nonperformance of duties to the Company
or an Affiliate; (viii) failure to comply with a material Company policy of the
Company or an Affiliate; (ix) any act of fraud, theft, or dishonesty; (x) breach
of any restrictive covenants set forth in Section 13; or (xi) failure to
promptly repay any Award payment that is determined to be owed to the Company
pursuant to Section 13 below.



(f)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules, regulations and guidance thereunder.



(g)
“Committee” means the Compensation, Nominating and Governance Committee of the
Board or such other committee as may be designated by the Board to administer
the Plan, or if no committee is designated, the Board.



(h)
“Competitive Activity” means activity that is in direct competition with the
Company or any of its Affiliates in any of the states within the United States,
or countries within the world, in which the Company or any of its Affiliates
conducts business with respect to a business in with the Company or any of its
Affiliates engaged or was preparing to engage during employment and on the date
of the termination of employment.



(i)
“Disability” means, with respect to any Employee: (i) a long-term disability
that entitles the Employee to disability income payments under any long-term
disability plan or policy provided by the Company under which the Employee is
covered, as such plan or policy is then in effect; or (ii) if such Employee is
not covered under a long-term disability plan or policy provided by the Company
at such time for whatever reason, then the term “Disability” means disability
within the meaning of Treasury Reg. Sec. 1.409A3(i)(4).



(j)
“Employee” means a person who is or was employed by the Company or any Affiliate
(as defined below), including an Employee who is also a director of the Company
or any Affiliate. The Committee or the CEO, as applicable, will determine when
and to what extent Employees who have been advised that they are eligible for an
Award cease to be eligible for an Award. The Committee or the CEO, as
applicable, will also determine when and under what circumstances any Employee
is considered to have terminated employment for purposes of the Plan and is no
longer eligible for an Award (see Section 4(a)(i) below). To the extent
determined by the Committee or the CEO, as applicable, former Employees or the
executor(s),





--------------------------------------------------------------------------------




administrator(s), or other legal representative(s) of any deceased Employee’s
estate, may be deemed eligible for an Award.


 
4
(a) Payment of any Award is subject to the satisfaction of the conditions
precedent that such Employee:



(i) continue to render services as an Employee (unless this condition is waived
by the Committee or CEO, as applicable) (see Section 3(j) above);


(ii) refrain from engaging in any Competitive Activity and from otherwise
acting, either prior to or after termination of employment, in any manner
inimical or in any way contrary to the best interests of the Company;
 
(iii) has complied with applicable risk and permitted activity limitations; and


(iv) furnish to the Company such information with respect to the satisfaction of
the foregoing conditions precedent as the Committee may reasonably request.
  
Except as otherwise provided under paragraph 4(c) below, the failure by any
Employee to satisfy such conditions precedent will result in the immediate
cancellation of any unpaid Award previously communicated to such Employee and
such Employee will not be entitled to receive any consideration in respect of
such cancellation.


(b)    If any Employee is dismissed for Cause or quits employment without the
prior consent of the Company, any unpaid Award previously communicated to such
Employee will be canceled as of the date of such termination of employment, and
such Employee will not be entitled to receive any consideration in respect of
such cancellation.


(c)
Upon termination of an Employee’s employment for any reason other than as
described in 4(b) above, the Committee or CEO, as applicable, may, but is not
required to, waive the condition precedent relating to the continued rendering
of services in respect of all or any specified percentage of any unpaid Award,
as the Committee or CEO, as applicable, may determine. To the extent such
condition precedent is waived, the Committee or CEO, as applicable, may, in its
or his/her sole discretion, accelerate the payment of all or any specified
percentage of an unpaid Award. If implementation of this provision would cause
an Employee to incur adverse tax consequences under Section 409A of the Code,
the implementation of such provision may be delayed until, or otherwise modified
to occur on, the first date on which such implementation would not cause adverse
tax consequences under Section 409A. Likewise, if Section 409A is deemed to
apply, “termination” of an Employee’s employment will be defined as consistent
with a “separation from service” as defined under Section 409A.





--------------------------------------------------------------------------------






(d)
For purposes of the Plan, an approved leave of absence will not constitute a
termination of employment, except that to the extent permissible by law, an
Award may, at the Company’s discretion, not be paid until an Employee returns to
active employment.



(e)
If employment of an Employee is terminated by death, an unpaid Award may, in the
sole discretion of the Committee or CEO, as applicable, be payable on a pro rata
basis, in whole, or not at all, taking into consideration the Employee’s
contribution during the relevant period.



5.    If the Company has an unpaid claim against an Employee arising out of or
in connection with the Employee’s employment, such claim may be offset against
Awards under the Plan. Such claim may include, but is not limited to, unpaid
taxes or corporate business credit card charges. Any such offset will be applied
to the Award at the time such Award is paid.


6.    To the extent that any Employee, former Employee, or any other person
acquires a right to receive payments or distributions under the Plan, such right
may be no greater than the right of a general unsecured creditor of the Company.
All payments and distributions to be made hereunder will be paid from the
general assets of the Company. Nothing contained in this Plan, and no action
taken pursuant to its provisions, may create or be construed to create a trust
of any kind or a fiduciary relationship between the Company or any subsidiary
and any Employee, former Employee, or any other person.


7.    The expenses of administering the Plan will be borne by the Company.


8.    Except as otherwise determined by the Committee, in its sole discretion,
no Award is assignable or transferable and, during the lifetime of the Employee,
any payment in respect of any Award will be made only to the Employee.


9.    Absent delegation, full power and discretionary authority to interpret,
construe, apply, and make final determinations (including fact finding)
regarding the Plan vest in the Committee or CEO, as applicable. The Committee,
with regard to the CEO, and the CEO or his/her designate(s), with regard to all
other Employees, decides under what circumstances payments are made under the
Plan, resolves questions relating to the Plan, and settles any disputes or
controversies that may arise regarding the Plan. Any person who accepts an Award
agrees to accept as final, conclusive, and binding all determinations of the
Committee or CEO, as applicable. The Committee or the CEO, as applicable, has
the right, in the case of Employees not employed in the United States, to vary
from the provisions of the Plan in order to preserve its incentive features.
  
10.    The Committee, in its sole discretion, may, at any time, amend, modify,
suspend, or terminate this Plan provided that no such action:






--------------------------------------------------------------------------------




(a) adversely affects the rights of an Employee with respect to previous
Award(s) paid under this Plan; or


(b) without the approval of the Board renders any director of the Company, or
any member of the Committee or the Audit Committee of the Board, who is not an
Employee at the date of grant, eligible for an Award grant.


No oral statements can change the terms of the Plan. The Plan can only be
amended, modified, suspended, or terminated in writing. Absent an express
delegation from the Committee or CEO, as applicable, no one has the authority to
commit the Company to any payment under the Plan, change the eligibility
criteria, or alter any other provisions of the Plan.


11.    Every right of action by, or on behalf of, the Company against any past,
present, or future member of the Board, officer, Employee, or its Affiliates
arising out of or in connection with this Plan will, irrespective of the place
where action may be brought and irrespective of the place of residence of any
such director, officer, Employee, or Affiliate, cease and be barred by the
expiration of one (1) year from the date of the act or omission in respect of
which such right of action arises. Any and all right of action by any Employee
(past, present, or future) against the Company, its Board, the Committee, its
CEO, officers, or employees, arising out of or in connection with this Plan
will, irrespective of the place where an action may be brought, cease and be
barred by the expiration of one (1) year from the date of the act or omission in
respect of which such right of action arises.


12.
(a) The Company may withhold from any amounts payable under the Plan such
federal, state, and local taxes as may be required to be withheld pursuant to
any applicable law or regulation.



(b) It is intended that the Plan will fully comply with Section 409A of the Code
and the provisions of the Plan and any Award Agreement shall be interpreted in a
manner that satisfies the requirements of Section 409A of the Code, and the Plan
shall be operated accordingly. If any provision of the Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition shall be interpreted and deemed amended so as
to avoid this conflict. The Company may unilaterally take whatever actions, or
refrain from taking any action, that it considers in its sole discretion is
necessary to avoid the imposition of tax, interest, and/or penalties upon any
Employee under Section 409A.


(c) Notwithstanding anything contained in the Plan to the contrary, each and
every payment made under the Plan will be treated as a separate payment and not
as a series of payments.


(d) Notwithstanding anything contained in the Plan to the contrary, if any
Employee is determined to be a “specified employee” (determined in accordance
with Section 409A and Treasury Regulation Section 1.409A-3(i)(2)), and if any
payment, benefit or entitlement provided for in the Plan both (i) constitutes a
“deferral of compensation”




--------------------------------------------------------------------------------




within the meaning of Section 409A (“Nonqualified Deferred Compensation”) and
(ii) cannot be paid or provided in a manner otherwise provided herein or
otherwise without subjecting such Employee to additional tax, interest and/or
penalties under Section 409A, then any such payment, benefit or entitlement that
is payable during the first 6 months following the Employee’s “separation from
service” (as such phrase is used in Section 409A) shall be paid or provided to
the Employee in a lump sum cash payment to be made on the earlier of (x) the
Employee’s death or (y) on or about the first business day of the seventh
calendar month immediately following the month in which the Employee’s
separation from service occurs.


(e) Notwithstanding the foregoing, the tax treatment of the benefits provided
under the Plan is not warranted or guaranteed, and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by any Participant on account of non-compliance
with Section 409A of the Code.
    
(f)     Notwithstanding anything contained in the Plan to the contrary, any
payment or benefit that (i) qualifies as Nonqualified Deferred Compensation and
(ii) is paid or distributed due to a change in control of the Company, whether
pursuant to the Plan or otherwise, will only be paid or distributed if such
event qualifies as either a “change in the ownership or effective control of a
corporation” or a “change in the ownership of a substantial portion of the
assets of a corporation” in accordance with Treasury Regulation 1.409A-3(i)(5).


13.    It is intended that the Plan will fully comply with any and all federal
and state rules, regulations, and policies, including but not limited to the
Company’s Enterprise Compensation Policy as such may be amended from time to
time, regulating employee compensation (collectively “Employee Compensation
Requirements”). The Company may unilaterally take whatever actions, or refrain
from taking any action, that it considers in its sole discretion is necessary to
comply with the Employee Compensation Requirements. Such actions include, but
are not limited to, designing Awards to reflect considerations relative to
risk-taking and permitted activity or requiring cancellation, forfeiture,
deferral, or repayment of any Award under circumstances set forth in the
recoupment provisions of the Company’s Enterprise Compensation Policy. The
Committee may, in its discretion, demand repayment from other Award recipients
based on the same determinations, and failure to promptly repay the Company upon
demand will constitute cause for termination of employment. Any repayment
obligation will survive an Employee’s termination of employment.


14.    The Plan and all determinations made and actions taken thereunder, to the
extent not otherwise governed by the Code or the laws of the United States, will
be governed by the laws of the State of Delaware, without regard to application
of the conflicts of law principles thereof.




